Mr. Justice Hernández
delivered the opinion of the court.
A sworn information was filed in the District Court of Arecibo against José Concepción Padró, for a crime against the elective franchise,* and said court, in view of a verdict of guilty and no cause having been shown by the defendant why judgment should not be pronounced against him, pronounced such judgment on May 2d of last year, sentencing him to the penalty of imprisonment for two years in the penitentiary at hard labor, and to pay the costs.
.Prom this judgment Padró took an appeal, which has not been sustained in this Supreme Court, and has been contested by the fiscal.'
The transcript of the record contains only the notice of appeal, the information and the judgment of conviction.
There is no bill of exceptions or statement of facts, nor has any brief been submitted in support of the appeal.
Upon an examination of the information and the defense, we find no fundamental error; and, in the absence of proof to the contrary, we must assume that the proceedings of the judgment court were proper and in accordance with the law.
*30In view of what has been stated, the judgment appealed from should he affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Figueras, MacLeary and Wolf concurred.

See Title XI, Penal Code.